On Rehearing.
PER CURIAM.
On rehearing plaintiffs contend that the statement in the opinion that their cause of action arose when the contract in controversy was executed overlooked the fact that they were required to exhaust their administrative remedies before they could maintain this action, citing Lockwood v. Chitwood, 185 Okla. 44, 89 P. 2d 951, as authority for this statement.
Examination of this case and of the statements in Corpus Juris, cited therein, disclose that the rule there announced applied to issues between a labor union and a member or members thereof, and not to controversies involving the validity or effect of a contract with a third party, as in the present case.
In Kordewick v. Indiana Harbor Belt R. Co. (C.C.A. 7) 157 F. 2d 753, and in Barnhart v. Western Maryland Ry. Co. (C.C.A. 4) 128 F. 2d 709, the federal courts held that application for relief to the federal administrative agencies under the railroad labor law did not postpone or suspend the operation of the statute of limitation, where the actions were brought against the railroad companies for claimed violations of employment agreements.
If, as asserted by plaintiffs, the contract entered into wrongfully or illegally took away from them valuable rights theretofore vested in them under previous agreements, plaintiffs’ cause of action, if any they had, arose upon the making of such contract, as they could then bring an action to enjoin the railroad company from putting such contract into effect.
DAVISON, C.J., and CORN, GIBSON, LUTTRELL, HALLEY, JOHNSON, and O’NEAL, JJ., concur. ARNOLD, V.C.J., and WELCH, J., dissent.